Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      14-MAY-2019
                                                      12:32 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                        CHARLES K.Y. KHIM,
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 17-O-244)

               ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the April 23, 2019 petition filed by the

Disciplinary Board of the Supreme Court of the State of Hawai#i,

requesting this court to immediately transfer Respondent

Charles K.Y. Khim to inactive status, pursuant to Rule 2.19 (b)

of the Rules of the Supreme Court of the State of Hawai#i (RSCH),

we conclude interim transfer to inactive status is warranted.      We

also note the request from the Disciplinary Board for an order

directing the bank maintaining Khim’s client trust account to

disclose to the Office of Disciplinary Counsel (ODC) the balance

in the account, so that ODC may use the information to assess the
necessity of moving for a trusteeship over Khim’s legal practice,

pursuant to RSCH Rule 2.20.   We note that RSCH Rule 2.12 provides

ODC the power to subpoena the production of papers and documents

related to matters under investigation by the Chief Disciplinary

Counsel.   Therefore,

           IT IS HEREBY ORDERED that Respondent Khim is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rule 2.19(c), effective with the filing of this

order.   Respondent Khim shall remain on inactive status until

further order of this court but may, at his discretion, apply to

this court for a return to active status, pursuant to RSCH Rule

2.19(f), upon submission of evidence that he is fit to resume the

practice of law.

           IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Khim to the extent

required by RSCH Rule 2.19(h).

           IT IS FURTHER ORDERED that the motion for an order

directing the bank to reveal the client trust account records is

denied as unnecessary.

           IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Khim maintained his practice.

           IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

                                 2
this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Khim and his clients.

          DATED: Honolulu, Hawai#i, May 14, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                   3